Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 1 of 25 PageID #: 443



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
  JAMES D. CALEN,

                                     Plaintiff,
                                                                      REPORT AND
                    -against-                                      RECOMMENDATION

                                                                   CV 18-2183 (JMA) (AKT)
  UNITED STATES OF AMERICA,

                                      Defendant.
 --------------------------------------------------------------X

 A. KATHLEEN TOMLINSON, Magistrate Judge:

 I.      PRELIMINARY STATEMENT

         Plaintiff James Calen (“Plaintiff”), proceeding pro se, commenced this action against

 Defendant, United States of America (“Defendant” or “the Government”) on April 12, 2018,

 alleging violations of the Internal Revenue Code, 26 U.S.C. § 7421 et seq., arising from (1) the

 IRS’s disallowance of Plaintiff’s net operating loss deductions on his 2008 and 2009 tax returns

 and (2) the improper levying of Plaintiff’s bank and brokerage accounts. See Pro Se Form

 Complaint (“Compl.”) [DE 1] at Section III ¶¶ 1-3.

         Pending before the Court at this time are: (1) Plaintiff’s second motion for leave to

 amend the Complaint; (2) Defendant’s motion to dismiss the Complaint; and (3) Plaintiff’s

 motion to amend the Complaint a second time. See Plaintiff’s Motion for Leave to File

 Amended Complaint [DE 24]; Defendant’s United States of America’s Motion to Dismiss

 [DE 28]; Plaintiff’s Motion to Amend the Complain a Second Time [DE 33]. Judge Azrack

 referred the pending motions to this Court for a Report and Recommendation as to whether the

 motions should be granted. See November 4, 2019 Electronic Order. For the reasons which

 follow, this Court respectfully recommends to Judge Azrack that: (1) Plaintiff’s first motion for
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 2 of 25 PageID #: 444



 leave to amend the Complaint [DE 24] be DENIED as moot; (2) Defendant’s motion to dismiss

 [DE 28] be GRANTED, in part, and DENIED, in part; and (3) Plaintiff’s second motion to

 amend the Complaint [DE 32] be GRANTED, in part, and DENIED, in part to the extent set

 forth in this Report and Recommendation.

 II.    BACKGROUND

        A.      Procedural History

        On April 12, 2018, Plaintiff, proceeding pro se, filed an initial Complaint against

 Defendant seeking to “allow the NOL carryover of $167,448.00 to be allowed to the 2010 [tax

 year],” compensatory damages in the amount of $779.40 for the levy on Plaintiff’s bank and

 brokerage accounts, and punitive damages in the amount of $5,000. See Compl. [DE 1]. After

 several extensions of Defendant’s time to answer, Defendant’s counsel filed a notice of motion

 to dismiss the Complaint on August 24, 2018 for lack of subject matter jurisdiction under Federal

 Rule of Civil Procedure 12(b)(1) and for failure to state a claim for relief under Rule 12(b)(6).

 See Defendant United States of America’s Notice of Motion to Dismiss (“Def.’s Notice”)

 [DE 13]. Judge Azrack dismissed Defendant’s motion, without prejudice, on August 30, 2018

 for failure to comply with the pre-motion conference requirement. See August 30, 2018

 Electronic Order. Following Defendant’s letter motion for a pre-motion conference, Judge

 Azrack waived that requirement and on October 9, 2018 set a briefing schedule for Defendant’s

 motion to dismiss. See October 9, 2018 Electronic Order. Prior to Defendant’s motion being

 fully briefed and filed, Plaintiff filed a motion for leave to amend the Complaint on April 24,

 2019. See Plaintiff’s Motion for Leave to File Amended Complaint [DE 24]; Plaintiff’s




                                                  2
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 3 of 25 PageID #: 445



 Memorandum of Law in Support of Motion to Amend (“Pl.’s First Mem.”) [DE 24]. 1 Shortly

 thereafter, the fully briefed motion to dismiss was filed on June 14, 2019. See Defendant’s

 Memorandum of Law in Support of Motion to Dismiss (“Def.’s Mem.”) [DE 28-1]; Plaintiff’s

 Memorandum of Law in Opposition to Motion to Dismiss (“Pl.’s Opp’n.”) [DE 28-10];

 Defendant’s Reply Memorandum in Support of Motion to Dismiss (“Def.’s Reply”) [DE 28-11].

 That same day, Defendant’s counsel filed opposition to the motion seeking leave to amend. See

 DE 29

         On September 16, 2019, Plaintiff filed his reply [DE 32] on the motion for leave to

 amend and the motion was thereby fully briefed. See Defendant’s Memorandum of Law in

 Opposition to Motion to Amend (“Def.’s Opp’n.”) [DE 29]; Plaintiff’s Reply Memorandum in

 Support of Motion to Amend (“Pl.’s Reply”) [DE 32]. That same day, however, Plaintiff filed a

 second motion for leave to amend the Complaint, along with a proposed Second Amended

 Complaint. See Plaintiff’s Second Memorandum of Law in Support of Motion to Amend (“Pl.’s

 Second Mem.”), DE 33, Exhibit 1; Plaintiff’s Proposed Amended Complaint, DE 33, Exhibit 2.

 The Government did not submit opposition to Plaintiff’s second motion for leave to amend the

 Complaint, but the Government also did not withdraw its initial opposition to the first motion or

 and did not consent to Plaintiff’s Proposed Amended Complaint.




         1
             That same day, the pro se Plaintiff filed a document entitled “Plaintiff’s Opposition to
 Defense’s Motion to Dismiss.” See DE 23-1. The first paragraph of that document reads as
 follows: “It was brought to my attention that an amended complaint does not serve in lieu of my
 response to defense’s motion to dismiss. Still I have to respond to defense’s motion to dismiss
 and these issues were addressed in my amended complaint, it was suggested I submit both my
 response to defense’s motion to dismiss and my amended complaint at the same time. And to
 make reference to the respective lines in the amended complaint that help clarify the issues
 brought up in defense’s motion to dismiss.” Id.


                                                  3
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 4 of 25 PageID #: 446



        B.      The Proposed Amended Complaint

        The following facts are taken from Plaintiff’s Proposed Amended Complaint attached to

 his second motion to amend. These facts are accepted as true for purposes of the pending motion

 to dismiss and are construed in a light most favorable to Plaintiff as the non-moving party. Aegis

 Ins. Servs., Inc. v. 7 World Trade Co., L.P., 737 F.3d 166, 176 (2d Cir. 2013). Moreover,

 because Plaintiff is proceeding pro se, the Court is obligated to construe his pleadings liberally

 “to raise the strongest arguments that they suggest.” See McLeod v. Jewish Guild for the Blind,

 864 F.3d 154, 156 (2d Cir. 2017).

        On December 5, 2015, the Internal Revenue Service (“IRS”) issued a Notice of Levy 2 to

 Plaintiff in the amount of $199,908.93 for tax assessments based on Plaintiff’s 2008 and 2009

 substitute tax returns. See Proposed Amended Complaint (“PAC”) [DE 33-2] ¶ 5. Substitute tax

 returns 3 were submitted on Plaintiff’s behalf for the 2008 and 2009 tax years because Plaintiff

 failed to file any tax returns for either year. PAC ¶ 9. On December 12, 2015, Plaintiff

 requested a hearing to contest the Notice of Levy, claiming he should not have been assessed any

 taxes for 2008 and 2009. Id. ¶ 7. Instead of conducting a hearing, the IRS agreed to release the

 levy on the condition that Plaintiff file his 2008 and 2009 tax returns. Id. ¶¶ 8-9. The IRS

 released the levy on December 16, 2015. Id. ¶ 9.




        2
                The IRS may collect delinquent taxes from a taxpayer by issuing a levy on the
 taxpayer's “property and rights to property.” See 26 U.S.C. § 6331(a). The levy protects the
 Government against loss or diversion of the subject property while such claims are being
 resolved. See Celauro v. U.S. I.R.S., 411 F. Supp. 2d 257, 264 (E.D.N.Y. 2006), aff'd sub
 nom. Celauro v. United States, 214 Fed. App'x 95 (2d Cir. 2007) (citation omitted).
        3
                   The IRS is authorized to prepare and file a substitute tax return for a taxpayer who
 fails to file a timely return. See 26 U.S.C. § 6020. A substitute tax return estimates a taxpayer’s
 return based on other information the IRS has available from employers, banks, etc.



                                                   4
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 5 of 25 PageID #: 447



        Thereafter, Plaintiff filed his 2008 and 2009 tax returns on February 2 and February 16,

 2016. Id. ¶¶ 13-14. In both returns, Plaintiff reported a tax liability of $0 and claimed a net

 operating loss deduction. Id. ¶¶ 12, 15. If a taxpayer’s allowable deductions and exclusions

 exceed its gross income in a given tax year, the resulting difference is deemed a net operating

 loss (“NOL”). 4 In 2004, Plaintiff incurred an NOL in the amount of $158,197.00 (“2004

 NOL”). Id. ¶¶ 20, 30. Plaintiff attempted to carryover his 2004 NOL to the 2008 tax year in the

 form of a deduction in the amount of $158,197.00. Id. Plaintiff also incurred an NOL in 2008 in

 the amount of $383.00 (“2008 NOL”). Id. Plaintiff attempted to carryover the sum of his 2004

 and 2008 NOLs. To the 2009 tax year as a deduction in the amount of $158,580.00. Id. Plaintiff

 had a net operating loss in 2009 in the amount of $8,868.00 (“2009 NOL”). Id. The PAC

 alleges that Plaintiff is entitled to carryover losses in the amount of $167,448.00 as deductions,

 representing the combined total of Plaintiff’s 2004, 2008, and 2009 NOLs. Id.

        Plaintiff received a 105C letter from the IRS dated April 16, 2016, which disallowed the

 NOL deduction claimed for the 2009 tax year. Id. ¶ 15. The 105C letter states, in pertinent part,

 that: “[T]he election to waive the carryback period was not timely filed. The Net Operating Loss

 must be carried back to any applicable gain before it can be carried forward.” Id. The April 16,

 2016 105C letter was from the Holtsville IRS office and advised that the disallowance should be

 appealed by submitting a formal written protest to the Office of Appeals located in Holtsville,

 New York. Id. The PAC alleges that the IRS incorrectly assessed Plaintiff’s 2009 tax liability




        4
                The NOL can be carried back (“carrybacks”) and deducted from taxable income
 for two years preceding the loss year, or the NOL can be carried forward (“carryovers”) and
 deducted from taxable income for up to twenty subsequent tax years. See 26 U.S.C.
 § 172(a), (c). An NOL deduction may be claimed until the aggregate NOL is completely
 depleted. See id.



                                                  5
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 6 of 25 PageID #: 448



 and disallowed his 2009 NOL deductions because it processed Plaintiff’s 2009 tax return before

 processing his 2008 tax return. Id. ¶¶ 15-16. Having processed the 2009 tax return first,

 Plaintiff’s 2009 deductions and tax liability were based on his 2008 substitute tax return as

 opposed to the newly filed 2008 tax return. Id. Consequently, a second Notice of Levy was

 issued against the Plaintiff on May 3, 2016 in the amount of $135,269.58. Id. ¶ 17. The second

 Notice was sent to Plaintiff’s bank and brokerage firm, as well as his wife’s place of

 employment. Id. ¶ 21.

        Plaintiff filed a written formal protest of the 2009 disallowance and the second Notice of

 Levy with the Holtsville Office of Appeals on May 11, 2016. Id. ¶¶ 24, 32. On May 20 and

 May 24, 2016, the IRS levied money from Plaintiff’s bank account with the Teachers’ Federal

 Credit Union (“TFCU”) and his brokerage account with Interactive Brokers, LLC. Id. ¶ 30.

 Plaintiff alleges that this levy caused his business to close. Id. ¶ 26.

        In September 2017, Plaintiff received a 105C letter from the IRS dated December 1, 2016

 similarly disallowing his NOL deductions for the 2008 tax year. 5 Id. ¶ 34. Plaintiff submitted a

 written formal protest of the 2008 disallowance with the Holtsville Office of Appeals on

 October 4, 2017. Id. ¶ 32, 34. In December 2017, Plaintiff spoke with a representative from the

 Office of Appeals and requested a conference to discuss his formal protests. Id. ¶ 74. During

 that time, Plaintiff obtained the assistance of the IRS Taxpayer Advocate Service which was

 allegedly also communicating with the Office of Appeals on Plaintiff’s behalf and relaying

 correspondences to the Office of Appeals. Id. ¶¶ 25, 28, 35, 99-110. Plaintiff also sent letters to




        5
                 Although the letter is dated December 1, 2016, the PAC alleges that Plaintiff only
 received it from the Taxpayer Advocate Service (“TAS”) in September 2017. See PAC ¶¶ 66-
 67. To date, Plaintiff states he has never received the original letter from the IRS. Id.



                                                    6
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 7 of 25 PageID #: 449



 the Office of Appeals, either directly or indirectly through the IRS Taxpayer Advocate Service,

 regarding the impact the levy had on his credit, the closing of his business as a result of the levy,

 and compensation for the violation of his rights. Id. ¶ 105.

        On February 2, 2018, Plaintiff’s formal protests were denied without a hearing and the

 2008 and 2009 disallowances were upheld. Id. Thereafter, Plaintiff filed a request to reopen his

 formal protests and schedule a conference with the Holtsville Office of Appeals. Id. ¶¶ 83-84.

 This request was denied. Id. Notwithstanding the denial of Plaintiff’s formal protests, the IRS

 has since returned all of the monies levied from Plaintiff’s bank and brokerage accounts. 6 Id.

 ¶ 35. The IRS has also abated all tax assessments, fees, and penalties for Plaintiff’s 2008 and

 2009 tax years. Id. ¶ 19. However, according to Plaintiff, the IRS “Account Transcripts” for

 Plaintiff’s 2008 and 2009 tax years still fail to reflect the proper amount of NOL deductions to

 which the Plaintiff is allegedly entitled. Id. ¶ 30. Plaintiff claims that such NOL deductions

 should be reflected in his Adjusted Gross Income (“AGI”) but they are not. Id.

        Based on the foregoing allegations, Plaintiff’s PAC asserts a total of five claims in

 Counts I–III. Count I asserts three claims arising from the IRS’s levy on Plaintiff’s bank and

 brokerage accounts, including: (1) an unauthorized collection claim, pursuant to 26 U.S.C.

 § 7433; (2) an unauthorized disclosure claim, pursuant to 26 U.S.C. § 7431; and (3) a claim for




        6
                 Almost all of the money levied was returned to Plaintiff prior to the
 commencement of this action. See Pl.’s Opp’n at 9, 10, 15. After this action was initiated, the
 IRS learned for the first time that Plaintiff still had not received $340.40 levied from Plaintiff’s
 TFCU account. Id. Plaintiff admits that he has since received the remaining $340.40 from the
 IRS, plus the interest accrued during the time this sum was levied. Id.



                                                   7
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 8 of 25 PageID #: 450



 reasonable administrative and litigation costs, pursuant to 26 U.S.C. § 7430. See PAC at pages

 36-37. 7 In connection with Count I, Plaintiff seeks

        $6,629.00 Compensatory and punative [sic] damages Pursuant to 26 U.S.C.
        § 7430 & 26 U.S.C. § 7433

         $75.00 Legal processing fee from Teachers Federal Credit Union to enforce
        the improper levy

        $4.00 commissions from Interactive Brokers for the liquidation of positions
        to enforce the unlawful levy.

        $400.00 Cost to file this case.

        $150.00 Price paid to Nationwide Court Services.            Cost to deliver
        Summons’.

        $1,000.00 for violation of 26 U.S.C. § 7431 unauthorized disclosure of
        return information.

        $5,000.00, It is Plaintiff’s belief, that the plaintiff is not being greedy
        asking or a huge amount. However, plaintiff does realize what’s good for
        the goose is good for the gander. . . . this levy forced close the plaintiff’s
        business and violated numerous of the plaintiff’s rights. Additionally to
        serve as a deterrent to further IRS abuse.

 Id.
        Count II asserts a claim for the “allowance of an NOL carryover in the amount of

 $158,580.00 to be allowed for 2008 tax year pursuant to 26 U.S.C. § 7422.” Id. at page 37.

 Count III asserts a claim for the “allowance of an NOL carryover in the amount of $167,448.00

 to be allowed for the 2009 tax year pursuant to 26 U.S.C. § 7422.” Id. In the “Wherefore”

 clause of the PAC’s “Request for Relief” section, Plaintiff requests that the Court: (1) “enter

 judgment in Plaintiff’s favor on Count I of the Complaint in the amount of $6,629.00;” (2) “enter

 judgment in Plaintiff’s favor on Count II of the Complaint an AGI/NOL carryover in the amount



        7
             At the conclusion of the enumerated paragraphs in the PAC, Plaintiff lists his causes
 of action separately in linear fashion without any paragraph designations. The Court identifies
 these statements by page number in order to locate them more readily.


                                                  8
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 9 of 25 PageID #: 451



 $158,580.00 to be allowed/entered/refunded/credited for tax year 2008”; and (3) “enter judgment

 in Plaintiff’s favor on Count III of the Complaint an AGI/NOL carryover in the amount

 $167,448.00 to be allowed/entered/refunded/credited for tax year 2009.” Id. at page 38.

 III.   LEGAL STANDARD

        A.      Rule 15(a)(1)

        Pursuant to Rule 15(a)(1), “[a] party may amend its pleading once as a matter of course

 within ... 21 days after service of a responsive pleading or 21 days after service of a motion

 under Rule 12(b), (e), or (f), whichever is earlier.” If more than twenty one days have elapsed,

 “a party may amend its pleading only with the opposing party's written consent or the court's

 leave[,]” but “[t]he court should freely give leave when justice so requires.” FED. R. CIV. P.

 15(a)(2). “Leave to amend may properly be denied if the amendment would be futile, as when

 the proposed new pleading fails to state a claim on which relief can be granted.” Anderson

 News, L.L.C. v. Am. Media, Inc., 680 F.3d 162, 185 (2d Cir. 2012) (internal citations omitted).

 The adequacy of an amended complaint “is to be judged by the same standards as those

 governing the adequacy of a filed pleading.” Ricciuti v. N.Y.C. Transit Auth., 941 F.2d 119, 123

 (2d Cir. 1991); Vosburgh v. Burnt Hills-Balston Lake Central School Dist., 1:18-CV-1003, 2019

 WL 315054, at *11 (N.D.N.Y. Jan. 24, 2019). Whether to grant leave to amend is a decision

 squarely within the district court’s discretion. Krupski v. Costa Crociere S. p. A., 560 U.S. 538,

 540 (2010) (“[Rule 15(a)] gives a district court discretion to decide whether to grant a motion to

 amend a pleading before trial.”); MHANY Mgmt. v. Cty. of Nassau, 843 F. Supp. 2d 287, 340

 (E.D.N.Y. 2012) (noting that “it is ultimately within the sound discretion of the court whether to

 grant leave to amend”).




                                                  9
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 10 of 25 PageID #: 452



           B.     Rule 12(b)(1)

           “[F]ederal courts are courts of limited jurisdiction and lack the power to disregard such

  limits as have been imposed by the Constitution or Congress.” Durant, Nichols. Houston,

  Hodgson, & CorteseCosta, P.C. v. Dupont, 565 F.3d 56, 62 (2d Cir. 2009) (internal quotation

  marks omitted). “A case is properly dismissed for lack of subject matter jurisdiction under Rule

  12(b)(1) when the district court lacks the statutory or constitutional power to adjudicate

  it.” Nike, Inc. v. Already, LLC, 663 F.3d 89, 94 (2d Cir. 2011) (internal quotation marks

  omitted). The party invoking the Court’s jurisdiction bears the burden of establishing that

  jurisdiction exists. Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir. 2009).

           When, as here, the case is at the pleading stage, in deciding a motion to dismiss under

  Rule 12(b)(1), the Court “must accept as true all material facts alleged in the complaint and draw

  all reasonable inferences in the plaintiff’s favor.” Id. “However, argumentative inferences

  favorable to the party asserting jurisdiction should not be drawn.” Buday v. N.Y. Yankees P’ship,

  486 Fed. App’x. 894, 895 (2d Cir. 2012) (summary order) (quoting Atl. Mut. Ins. Co. v. Balfour

  Maclaine Int'l Ltd., 968 F.2d 196, 198 (2d Cir. 1992) (internal quotation marks omitted)). When

  a factual challenge to the Court’s jurisdiction has been raised, “the court may resolve [any]

  disputed jurisdictional fact issues by referring to evidence outside of the pleadings, such as

  affidavits.” Zappia Middle E. Constr. Co. v. Emirate of Abu Dhabi, 215 F.3d 247, 253 (2d Cir.

  2000).

           C.     Rule 12(b)(6)

           In deciding a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6), “a

  complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

  plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868




                                                    10
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 11 of 25 PageID #: 453



  (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929

  (2007)). In other words, a plaintiff must allege sufficient facts to “nudge[ ] their claims across

  the line from conceivable to plausible.” Twombly, 550 U.S. at 570, 127 S.Ct. 1955. “A claim

  has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

  678, 129 S.Ct. 1937. Although the Court must accept the factual allegations of a complaint as

  true, it is “‘not bound to accept as true a legal conclusion couched as a factual allegation.’” Id.

  (quoting Twombly, 550 U.S. at 55, 127 S.Ct. 1955). “In deciding a motion to dismiss, the Court

  is confined to ‘the allegations contained within the four corners of [the] complaint,’ but this has

  been interpreted broadly to include any document attached to the complaint, any statements or

  documents incorporated in the complaint by reference, any document on which the complaint

  heavily relies, and anything of which judicial notice may be taken.” See Diamond Collection,

  LLC v. Underwraps Costume Corp., No. 17-CV-0061, 2019 WL 347503, at *2 (E.D.N.Y.

  Jan. 22, 2019) (quoting Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71 (2d Cir. 1998)).

         The Court notes that the Plaintiffs are proceeding pro se and that their submissions

  should be held “‘to less stringent standards than formal pleadings drafted by lawyers.’” Hughes

  v. Rowe, 449 U.S. 5, 9, 101 S.Ct. 173, 66 L.Ed.2d 163 (1980) (quoting Haines v. Kerner, 404

  U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972)). District courts should “read the pleadings

  of a pro se plaintiff liberally and interpret them to raise the strongest arguments that they

  suggest.” McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999) (internal quotation and

  citation omitted). Nevertheless, the Court is also aware that pro se status “does not exempt a

  party from compliance with relevant rules of procedural and substantive law.” Traguth v.




                                                   11
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 12 of 25 PageID #: 454



  Zuck, 710 F.2d 90, 95 (2d Cir. 1983); Griffin v. Warden of the Otis Bantum Corr. Ctr.,

  20CV1707, 2020 WL 1158070, at *1 (S.D.N.Y. Mar. 10, 2020).

          “When a plaintiff amends its complaint while a motion to dismiss is pending the court

  may deny the motion as moot or consider the merits of the motion in light of the amended

  complaint.” Illiano v. Mineola Union Free Sch. Dist., 585 F. Supp. 2d 341, 349 (E.D.N.Y.

  2008)(citation and internal quotation marks omitted); Phillips v. Orleans Cnty., 1:18-cv-00752,

  2019 WL 3088051, at *4 (W.D.N.Y. July 15, 2019). Here, the Court elects to consider the

  merits of Defendant’s motion to dismiss in tandem with Plaintiff's second motion for leave to

  amend the Complaint since both were referred to this Court. 8

  IV.    DISCUSSION

         A.      Count II and Count III - Tax Refund Claims Pursuant to 26 U.S.C. § 7422

         Defendant argues that the Court lacks jurisdiction over Counts II and III because the

  relief sought in connection with these two counts is barred by the Declaratory Judgment Act, or,

  in the alternative, because Plaintiff has not exhausted his administrative remedies. See Def.’s

  Mem. at 8-11. Counts II and III of the PAC seek the “allowance of an NOL carryover in the

  amount of $158,580.00 to be allowed for 2008 tax year pursuant to 26 U.S.C. § 7422” and the




         8
                  Plaintiff’s first motion for leave to amend the Complaint sought to add a claim
  under the Fifth Amendment for an unconstitutional taking under Bivens v. Six Unknown Named
  Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). The Government opposed such an
  amendment arguing that it was futile. See generally Def.’s Opp’n. Plaintiff’s second motion for
  leave to amend omitted a claim under the Fifth Amendment, and therefore the Court need not
  address this argument since it is moot. See generally PAC.

                  Plaintiff’s second motion for leave to amend the Complaint also clarified that
  Plaintiff does not seek to claim any NOL deductions for the 2010 tax year, but instead seeks an
  “allowance” of an NOL deduction (i.e., carryover) to his 2008 and 2009 tax returns.
  Accordingly, the Court need not address Defendant’s argument that Plaintiff failed to exhaust
  administrative remedies for the NOL deduction claimed in 2010.


                                                  12
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 13 of 25 PageID #: 455



  “allowance of an NOL carryover in the amount of $167,448.00 to be allowed for the 2009 tax

  year pursuant to 26 U.S.C. § 7422.” Based on the express reference to 26 U.S.C. § 7422 in the

  two counts and 28 U.S.C. § 1346(a)(1) elsewhere in the PAC, the Court concludes that Plaintiff

  is alleging a tax refund claim for the 2008 and 2009 tax years.

            Absent a waiver, the United States government and its agencies are immune from suit by

  virtue of the government's sovereign immunity. See F.D.I.C. v. Meyer, 510 U.S. 471, 475, 114

  S.Ct. 996, 127 L.Ed.2d 308 (1994). Any waiver of sovereign immunity must be expressed in

  unequivocal terms. See United States Dep't of Energy v. Ohio, 503 U.S. 607, 615, 112 S.Ct.

  1627, 118 L.Ed.2d 255 (1992). If the Government has sovereign immunity, the Court has no

  jurisdiction to hear the case. See Meyer, 510 U.S. at 475. If “there is no statute expressly

  waiving the sovereign immunity of the United States, the court lacks subject matter jurisdiction

  to adjudicate the claim.” Perry v. Wright, No. 12-CV-0721, 2013 WL 950921, at *4 (S.D.N.Y.

  Mar. 8, 2013) (citing Tucker v. U.S., No. 96-CV-6039, 1998 WL 708923 at *1 (E.D.N.Y. Jul. 6,

  1998)).

            “Through 28 U.S.C. § 1346, Congress has broadly consented to suits [seeking a refund of

  taxes] against the U.S. in district courts.” Suvak v. United States, No. 12 CIV. 6004 JCF, 2013

  WL 2217171, at *2 (S.D.N.Y. May 21, 2013), adhered to on reconsideration, No. 12-CV-6004,

  2013 WL 2460192 (S.D.N.Y. June 7, 2013). Section 1346 provides district courts with original

  jurisdiction over “[a]ny civil action against the United States for the recovery of any internal-

  revenue tax alleged to have been erroneously or illegally assessed or collected, or any penalty

  claimed to have been collected without authority.” 28 U.S.C. § 1346(a)(1) (emphasis added).

  Section 7422 of the Internal Revenue Code (Title 26), in turn, provides that, prior to maintaining

  a suit in district court “for the recovery of any internal revenue tax alleged to have been




                                                   13
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 14 of 25 PageID #: 456



  erroneously or illegally assessed or collected, or of any penalty claimed to have been collected

  without authority … a claim for refund or credit [must be] duly filed with the Secretary.” 26

  U.S.C. § 7422(a) (emphasis added).

         Although Count II and Count III each purport to assert a claim for a “tax refund,” the

  PAC does not seek a refund of taxes improperly assessed or collected or a penalty claimed for

  the 2008 and 2009 tax years. Plaintiff seems to acknowledge this fact but argues that, while he is

  “not [due] a cash refund,” he is “due a refund in the form of an NOL carryover for the [2009 and

  2008 tax year].” See Pl.’s Opp’n at 6. Plaintiff claims that he is “seeking a ruling for the refund

  of an NOL carryover for tax year 2008 and tax year 2009. Just as if the Judge were making a

  ruling on a cash refund for 2008 and 2009.” Id.; see also Pl.’s First Mem. at 4 (“If the court will

  allow a clarification of the nature of relief being sought. That plaintiff believes a ‘ruling’

  concerning the NOL carryover is the correct terminology.”).

         Plaintiff’s use of the term “refund” in this context, however, is misplaced. An NOL

  carryback or carryover does not itself constitute a “refund” to a taxpayer. Section 172 of the

  Internal Revenue Code (Title 26), allows a taxpayer whose operations are unprofitable in one

  year to apply (i.e., carryover or carryback) the net losses of that year as a deduction against the

  income in another year. See 26 U.S.C. § 172(a)(1) (“There shall be allowed as a deduction for

  the taxable year … the aggregate of the net operating loss carryovers to such year, plus the net

  operating loss carrybacks to such year”) (emphasis added). An NOL deduction is claimed to

  offset a taxpayer’s “taxable income.” 9 See 26 U.S.C. § 161 (“In computing taxable income

  under section 63, there shall be allowed as deductions the items specified in [Part VI],” which




         9
                 Taxable income, as defined under 26 U.S.C. § 63, should not be conflated with
  adjusted gross income, as defined under 26 U.S.C. § 62.


                                                    14
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 15 of 25 PageID #: 457



  includes NOL deductions.); 26 U.S.C. § 63 (“[T]he the term “taxable income” means gross

  income minus the deductions allowed by this chapter (other than the standard deduction)).

  Although a taxpayer’s “taxable income” determines, in part, his or her assessed tax liabilities, a

  “tax refund” is only due when a taxpayer’s tax payments exceed their tax liabilities (i.e.,

  overpayment of taxes). See 26 U.S.C. § 6401; 26 U.S.C. § 6402 (“In the case of any

  overpayment, the Secretary … shall … refund any balance to such person.”). As such, claiming

  an NOL deduction may result in a tax refund but it does not guarantee it will. See Wolfe v.

  United States, No. 15-CV-21530, 2015 WL 12881161, at *2 (S.D. Fla. Oct. 21, 2015) (“An NOL

  carryback may result in a refund of taxes previously paid, and a carry-forward may result in the

  reduction of taxes in future years.”) (emphasis added); Textron, Inc. v. United States, 418 F.

  Supp. 39, 46 (D.R.I. 1976), aff'd, 561 F.2d 1023 (1st Cir. 1977) (“The carryover is simply a tax

  deduction which can reduce a taxpayer's future tax liability only if the taxpayer generates income

  [the years which the NOL carryovers and/or carrybacks can be applied]. If there is no income in

  any of [those] years, there can be no benefit to the taxpayer from the carryovers.”).

         Therefore, a ruling on whether a plaintiff is entitled to claim an NOL deduction (i.e.,

  allowed to carryover or carryback an NOL to a certain taxable year) is separate and distinct from

  a determination whether a plaintiff is entitled to a tax refund. Although under some

  circumstances a court must decide a taxpayer’s entitlement to a deduction to determine the tax

  refund owed to the taxpayer, such a determination is made in furtherance of the tax refund claim

  which the court has jurisdiction to adjudicate. See Silipigno v. United States, 749 Fed. App'x 59,

  61 (2d Cir. 2019) (“[I]n an action brought pursuant to 28 U.S.C. § 1346(a)(1) for a refund of

  taxes already paid to the government, the district court is required to redetermine the entire tax

  liability.”) (citing R.E. Dietz Corp. v. United States, 939 F.2d 1, 4 (2d Cir. 1991)). Where, as




                                                   15
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 16 of 25 PageID #: 458



  here, Plaintiff acknowledges that he is not due a tax refund from an overpayment of taxes, any

  determination regarding his entitlement to NOL deductions for the 2008 and 2009 tax years

  would effectively constitute a declaration of his rights. While the Declaratory Judgment Act

  (“Act”) empowers courts to “declare the rights and other legal relations of any interested party

  seeking such declaration,” it expressly excepts cases “with respect to Federal taxes.” 28 U.S.C.

  § 2201(a). “Thus, whether or not that Act waives the sovereign immunity of the United States

  with respect to other types of actions, it explicitly excludes from any such waiver the power to

  declare rights or obligations with respect to federal taxes.” S.E.C. v. Credit Bancorp, Ltd., 297

  F.3d 127, 137 (2d Cir. 2002).

          Accordingly, the Court respectfully recommends to Judge Azrack that Count II and III of

  the PAC be dismissed because the Court lacks jurisdiction to adjudicate the claims under Rule

  12(b)(1). Chavez v. W. Texas Outreach, No. 18-CV-0062, 2019 WL 6037269, at *3 (W.D. Tex.

  Sept. 11, 2019) (“Because the plaintiff requests that the Court make declarations regarding the

  payment of his taxes and penalties, the plaintiff's declaratory judgment claims are barred by the

  Declaratory Judgment Act and dismissed for lack of jurisdiction.”); Votzmeyer v. United States,

  202 B.R. 235, 236 (S.D. Tex. 1996) (“The Court lacks subject matter jurisdiction to issue a

  declaratory judgment with respect to this tax case.”).

          Alternatively, even if the Court does have jurisdiction over Counts II and III of the PAC,

  dismissal is still warranted under Rule 12(b)(6) for Plaintiff’s failure to state a claim upon which

  relief can be granted because Plaintiff fails to allege that he is entitled to a tax refund for the

  2008 and 2009 tax years. To the contrary, Plaintiff concedes that he is not entitled to a tax

  refund through his admission that he is “not [due] a cash refund” (i.e., did not overpay his taxes

  for the 2008 and 2009 tax years). Pl.’s Opp’n at 6; see also Tilman v. United States, 644 F.




                                                     16
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 17 of 25 PageID #: 459



  Supp. 2d 391, 398 (S.D.N.Y. 2009) (“In a tax refund lawsuit, it is incumbent upon the

  claimant[s] to show that the United States has money which belongs to [them].”) (internal

  quotation and citation omitted). Plaintiff further concedes that: (1) all tax assessments, fees, and

  penalties for the tax years at issue have been abated; (2) he has no tax liabilities for those years;

  and (3) he has since been refunded all the monies levied by the IRS. PAC ¶¶ 19, 35.

  Accordingly, dismissal of Count II and III of the PAC for Plaintiff’s failure to state a claim under

  Rule 12(b)(1) would also be warranted under these circumstances.

         Although the Court recognizes that a pro se complaint generally should not be dismissed

  without granting leave to amend at least once, it is clear from Plaintiff’s submission that his

  theory of liability does not fall within the limited waiver of liability expressed in Section 7422.

  Therefore, the issue is substantive and a “better pleading will not cure it.” See Cuoco v.

  Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

         B.      Count I - Unauthorized Collection Claim Pursuant to 26 U.S.C. § 7433

         Defendant argues that the Court lacks jurisdiction over Plaintiff’s unauthorized collection

  claim set forth in Count I of the PAC because Plaintiff failed to exhaust administrative remedies.

  Count I of the PAC seeks damages, pursuant to 26 U.S.C. § 7433, which provides the exclusive

  remedy for damages where, “in connection with any collection of Federal tax ... any officer or

  employee of the Internal Revenue Service recklessly or intentionally, or by reason of negligence,

  disregards any provision of [the Internal Revenue Code or regulations].” 26 U.S.C. § 7433(a).

  Specifically, Plaintiff alleges that the IRS’s levy on his bank and brokerage accounts constituted

  unauthorized collection activity and a negligent and reckless disregard of 26 U.S.C. § 7803(a)(3)

  (execution of duties in accord with taxpayer rights), 26 U.S.C. § 6611 (interest on




                                                    17
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 18 of 25 PageID #: 460



  overpayments), 26 U.S.C. § 6202 (establishment by regulations of move or time of assessment),

  and various provisions of the Internal Revenue Manual.

         As noted, the United States, as a sovereign, is immune from suit unless it has consented

  to be sued. See Meyer, 510 U.S. at 475. The United States has expressly consented to being

  sued under 26 U.S.C. § 7433 for damages caused by the wrongful collection of federal taxes.

  See Buczek v. United States, No. 15-CV-0273, 2018 WL 2119587, at *3 (W.D.N.Y. May 8,

  2081), appeal dismissed (July 16, 2018) (citing 26 U.S.C. § 7433). “The government’s waiver of

  sovereign immunity under § 7433 is, however, contingent on the exhaustion of administrative

  remedies: ‘A judgment for damages shall not be awarded under subsection (b) unless the court

  determines that the plaintiff has exhausted the administrative remedies available to such plaintiff

  within the Internal Revenue Service.’” Id. (quoting 26 U.S.C. § 7433 (d)(1)); see also Dourlain

  v. United States, No. 04-CV-0372, 2005 WL 3021858, at *2 (N.D.N.Y. Sept. 19, 2005) (“As a

  condition of waiver of sovereign immunity by the United States, an individual seeking to recover

  civil damages for taxes erroneously or illegally assessed or collected must first file an

  administrative claim for a refund with the IRS prior to filing suit in federal district court.”).

         To properly exhaust administrative remedies before filing suit under Section 7433, the

  relevant Treasury regulations require a taxpayer to submit an administrative claim: (1) “in

  writing to the Area Director, Attn: Compliance Technical Support Manager of the area in which

  the taxpayer currently resides;” (2) provide the taxpayer’s personal information; (3) state the

  “grounds, in reasonable detail, for the claim;” (4) including a “description of the injuries incurred

  by the taxpayer filing the claim;” (5) “the dollar amount of the claim;” and (6) the “signature of

  the taxpayer.” See 26 C.F.R. § 301.7433-1(e)(2). The taxpayer may then file suit in federal




                                                    18
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 19 of 25 PageID #: 461



  district court when either the administrative claim is adjudicated or six months after the

  administrative claim is filed, whichever is earlier. See 26 C.F.R. § 301.7433-1 (d).

         Defendant argues that the formal protests purportedly serving as Plaintiff’s administrative

  claims appear to be deficient in several respects. See Def.’s Opp’n at 12. Specifically,

  Defendant argues that it does not appear from the allegations pled by Plaintiff that the formal

  protests were addressed to the “Area Director, Attn: Compliance Technical Manager of the

  Eastern District of New York,” that they included a description of the injuries incurred by

  Plaintiff as a result of the IRS collection activity, or that the protests included the dollar amount

  of the claim. See id. Read broadly, the PAC appears to assert that Plaintiff sent a written formal

  protest to the Holtsville Office of Appeals regarding both the 2009 disallowance and second

  Notice of Levy on May 11, 2016. See PAC ¶¶ 24, 32. The PAC further states that the April 16,

  2016 disallowance letter “came from the office of the Area Director” and therefore “it stands to

  reason that a written Formal Protest in response to the [disallowance letter] would satisfy the

  requirement of notifying the Area Director.” Id. ¶ 100. The April 16, 2016 disallowance letter

  was issued by the Holtsville office – the location to which Plaintiff claims he sent his formal

  protests. See PAC ¶¶ 24, 32. The PAC further alleges that Plaintiff sent additional letters to the

  Holtsville office, either directly or indirectly through the IRS Taxpayer Advocate Service,

  regarding the impact the levy had on Plaintiff’s credit, the closing of Plaintiff’s business as a

  result of the levy, and compensation for the violation of Plaintiff’s rights. Id. ¶ 105. Thereafter,

  on February 2, 2018, the IRS representative from the Holtsville Office of Appeal denied the

  formal protests. Id.

         Liberally construing the pro se Plaintiff’s allegations together, an inference can be drawn

  that the formal protests and supplemental letters were properly sent to the Area Director of the




                                                    19
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 20 of 25 PageID #: 462



  area in which Plaintiff currently resides and that those communications described the injuries

  incurred by Plaintiff, the grounds for the claim, and the Plaintiff’s taxpayer information. The

  February 2, 2018 denial of the formal protests also appears to be an omnibus denial of the claims

  contained in the formal protests and supplemental letters. Although the PAC does not

  specifically allege whether the formal protests or supplemental letters stated “the dollar amount

  of the claim,” there is a possibility that they did based on the allegation that Plaintiff sent

  supplemental letters regarding “compensation for the violation of Plaintiff’s rights.” PAC ¶ 105.

          The Court is obligated to permit a pro se plaintiff to amend his complaint if there is

  a “possibility that such an amendment will result in a claim being successfully pleaded.”

  Akinleye v. City of Yonkers, No. 14-CV-5194, 2016 WL 3676692, at *3 (S.D.N.Y. July 6, 2016)

  (Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 796 (2d Cir. 1999)). While factual disputes may

  arise regarding the nature and substance of the formal protests and supplemental letters and the

  proper Area Director to whom the purported administrative claim should have been sent, these

  issues are factual in nature and are not properly resolved at the motion to dismiss stage of the

  litigation.

          Accordingly, the Court respectfully recommends that the Defendant’s motion to dismiss

  Plaintiff’s unauthorized collection claim for damages under 26 U.S.C. § 7433(a) -- based on

  Defendant’s alleged negligent and reckless disregard of 26 U.S.C. § 7803(a)(3) and 26 U.S.C.

  § 6611 – be DENIED. Instead, the Court recommends that Plaintiff be granted leave to amend

  his claim for damages under 26 U.S.C. § 7433(a) to sufficiently allege with particularity whether

  the formal protests and supplemental letters stated the dollar amount of the claim made to the

  IRS, along with the dollar amount stated, and identification of the specific letter(s) in which the

  information was stated.




                                                    20
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 21 of 25 PageID #: 463



         The Court, however, respectfully recommends to Judge Azrack that she DENY Plaintiff’s

  request for leave to amend his claim for damages under 26 U.S.C. § 7433(a) based on

  Defendant’s negligent and reckless disregard of 26 U.S.C. § 6202 (establishment by regulations

  of move or time of assessment) and various provisions of the Internal Revenue Manual. The

  Court makes this recommendation because permitting such amendment would be futile.

  Section 6202 implicates the assessment of taxes; however, “[b]y its plain terms, [26 U.S.C.

  § 7433(a)] provides a remedy only for improper conduct in connection with collection—not

  assessment—of a federal tax by an officer or employee of the [IRS].” Wright v. Bassett

  Healthcare Network, No. 13-CV-0211, 2015 WL 6143887, at *1 (N.D.N.Y. Sept. 16, 2015).

  Moreover, a violation of the provisions of the Internal Revenue Manual cannot be the basis for a

  claim under Section 7433. See Whiting v. United States, No. 15-CV-01472, 2016 WL 3946920,

  at *4 (C.D. Cal. June 21, 2016) (“Section 7433 does not contemplate liability for violations of

  the Internal Revenue Manual.”); Ludtke v. United States, 84 F. Supp. 2d 294, 302 n.3 (D. Conn.

  1999) (“Even assuming that the IRS failed to follow procedures contained in the Internal

  Revenue Manual, it cannot be the basis for a claim under Section 7433.”) (citing Gonsalves v.

  IRS, 975 F.2d 13, 16 (1st Cir.1992) (finding that Section 7433 does not permit taxpayers to sue

  the government for violations of internal IRS policies like those in the Internal Revenue

  Manual)); Kachougian v. United States, No. 96–CV-508, 1998 WL 233750 at *2 (D.R.I. 1998)

  (failure to follow guidelines in IRS manuals does not constitute a violation of a provision or

  regulation of the Tax Code and is not actionable under § 7433).

         C.      Unauthorized Disclosure Claim Pursuant to §§ 6103 and 7431

         Count I of the PAC seeks statutory damages, pursuant to 26 U.S.C. §§ 6103 and 7431, for

  Defendant’s unauthorized disclosure of Plaintiff’s tax return information. “These provisions




                                                  21
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 22 of 25 PageID #: 464



  generally provide that it is unlawful for a federal official to inspect and/or disclose a taxpayer's

  tax return absent authorization.” Nat'l Org. for Marriage, Inc. v. United States, 24 F. Supp. 3d

  518, 523 (E.D. Va. 2014); McKenzie-El v. Internal Revenue Serv., No. ELH-19-1956, 2020 WL

  902546, at *12 (D. Md. Feb. 24, 2020). Section 6103 provides, in relevant part, that tax returns

  “shall be confidential” and that “no officer or employee of the United States.... shall disclose any

  return or return information obtained by him in any manner in connection with his service as

  such an officer,” unless otherwise permitted by law. See 26 U.S.C. § 6103(a). Section

  7431 provides a civil cause of action for violations of § 6103. See Aloe Vera of Am., Inc. v.

  United States, 580 F.3d 867, 870 (9th Cir. 2009); Dean v. United States, No. 09-3095, 2009 WL

  4911939, at *2 (D.N.J. Dec. 11, 2009). The statute provides, in pertinent part, that: “If any

  officer or employee of the United States knowingly, or by reason of negligence, inspects or

  discloses any return or return information with respect to a taxpayer in violation of any provision

  of section 6103, such taxpayer may bring a civil action for damages against the United States in a

  district court of the United States.” 26 U.S.C. § 7431.

         The term “return information” refers to “a taxpayer’s identity, the nature, source, or

  amount of his income, payments, receipts, deductions ... .” Id. § 6103(b)(2)(A). A taxpayer’s

  identity is “the name of a person with respect to whom a return is filed, his mailing address, his

  taxpayer identifying number ... or a combination thereof.” Id. § 6103(b)(6). To state a claim

  under § 7431(a), a plaintiff must adequately plead “(1) that the disclosure was unauthorized, (2)

  that the disclosure was made ‘knowingly or by reason of negligence’ and (3) that the disclosure

  was in violation of Section 6103.” Flippo v. United States, 670 F. Supp. 638, 641 (W.D.N.C.

  1987), aff'd, 849 F.2d 604 (4th Cir. 1988) (per curiam); see also Kenny v. United States, 489 Fed.

  App'x 628, 631 (3d Cir. 2012) (“To establish a claim under § 7431, [a plaintiff] must




                                                    22
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 23 of 25 PageID #: 465



  demonstrate (1) a violation of 26 U.S.C. § 6103 and (2) that the violation resulted from knowing

  or negligent conduct.”). This requires that a plaintiff “specifically allege who made the alleged

  disclosures, to whom they were made, the nature of the disclosures, the circumstances

  surrounding them, and the dates on which they were made.” Bancroft Glob. Dev. v. United

  States, 330 F. Supp. 3d 82, 100-01 (D.D.C. 2018) (citation omitted). And, a “plaintiff must also

  plead what specific return or return information an employee of the United States disclosed that

  violated § 6103.” Id. at 101 (citation omitted). Thus, “mere allegations of a[n unauthorized]

  disclosure are insufficient to support a cause of action.” Dean v. United States, 2010 WL

  1257792, at *4 (alteration in Dean) (citation omitted); see also May v. United States, 17-CV-

  04157, 2017 WL 6419298, at *2 (W.D. Mo. Dec. 15, 2017) (dismissing conclusory § 7431 claim

  under Rule 12(b)(6)).

         Even construing the allegations liberally and in the light most favorable to the Plaintiff,

  the PAC does not sufficiently plead an unauthorized disclosure claim under 26 U.S.C. §§ 6103

  and 7431. The PAC lacks any factual allegations that the IRS disclosed any of Plaintiff’s “return

  information,” that any such disclosure was unauthorized, or to whom the disclosure was made.

  The PAC appears to assume that violations of Sections 6103 and 7431 have occurred because the

  IRS sent a Notice of Levy on Plaintiff’s bank, his brokerage firm, and his wife’s place of

  employment. PAC ¶ 21. However, this single speculative allegation is insufficient to state a

  plausible claim. See Iqbal, 556 U.S. at 678, 129 S.Ct. 1937 (observing that FED. R. CIV. P.

  8 “does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

  defendant-unlawfully-harmed-me accusation”) (citation omitted); Twombly, 550 U.S. at 555, 127

  S.Ct. 1955. As the Court has observed above, however, since there is a “possibility that such an

  amendment will result in a claim being successfully pleaded,” the Court respectfully




                                                  23
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 24 of 25 PageID #: 466



  recommends to Judge Azrack that Plaintiff’s motion for leave to amend his unauthorized

  disclosures under 26 U.S.C. §§ 6103 and 7431 be GRANTED.

  V.     CONCLUSION

         For the foregoing reasons, this Court respectfully recommends to Judge Azrack, pursuant

  to 28 U.S.C. § 636(b), that: (1) Plaintiff’s first motion for leave to amend the Complaint [DE 24]

  be DENIED as moot; (2) Defendant’s motion to dismiss [DE 28] be GRANTED, in part, and

  DENIED, in part; and (3) Plaintiff’s second motion to amend the Complaint [DE 32] be

  GRANTED, in part, and DENIED, in part. This Court specifically recommends as follows that:

         1.      Plaintiff’s tax refund claims, pursuant to 26 U.S.C. § 7422, be dismissed under
                 Rule 12(b)(1) or Rule 12(b)(6);

         2.      Plaintiff be granted leave to amend his unauthorized collection claim, pursuant to
                 26 U.S.C. § 7433, based exclusively on the alleged violations of 26 U.S.C.
                 § 7803(a)(3) and 26 U.S.C. § 6611; and

         3.      Plaintiff be granted leave to amend his unauthorized disclosure claim, pursuant to
                 26 U.S.C. § 7431.

  V.     OBJECTIONS

         Pursuant to 28 U.S.C. § 636(b)(1)(c) and Rule 72 of the Federal Rules of Civil Procedure,

  the parties shall have fourteen (14) days from service of this Report and Recommendation to file

  written objections. See also FED. R. CIV. P. 6(a), (e). Such objections by an attorney of record

  shall be filed with the Clerk of the Court via ECF. A courtesy copy of any objections filed is to

  be sent to the Chambers of the Honorable Joan M. Azrack. Any requests for an extension

  of time for filing objections must be directed to Judge Azrack prior to the expiration of the

  14-day period for filing objections. Failure to file objections will result in a waiver of those

  objections for purposes of appeal. See, e.g., Thomas v. Arn, 474 U.S. 140, 155 (1985); Beverly v.




                                                  24
Case 2:18-cv-02183-JMA-AKT Document 34 Filed 03/13/20 Page 25 of 25 PageID #: 467



  Walker, 118 F.3d 900, 901 (2d Cir. 1997), cert. denied, 522 U.S. 883 (1997); Savoie v.

  Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).

         Defendant’s counsel is directed to serve a copy of this Report and Recommendation

  forthwith upon the pro se Plaintiff by overnight mail and first-class mail and to file proof of

  such service on ECF forthwith.


         The Court is also sending a copy of this Order by first-class mail to the pro se Plaintiff.



                                                       SO ORDERED:

  Dated: Central Islip, New York
         March 13, 2020

                                                       /s/ A. Kathleen Tomlinson
                                                       A. KATHLEEN TOMLINSON
                                                       United States Magistrate Judg




                                                  25
